Citation Nr: 1039147	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-30 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for a variously 
diagnosed psychiatric disability, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Adjutant General's Office, 
Pennsylvania


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1966 to January 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2007 rating 
decision by the Philadelphia, Pennsylvania Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 2010, a Travel 
Board hearing was held before the undersigned; a transcript of 
the hearing is associated with the claims file.  The matter was 
previously before the Board in March 2010 when it was remanded 
for additional development.


FINDINGS OF FACT

1.  Prior to May 4, 2010, the Veteran's psychiatric disability 
was not shown to have been manifested by symptoms productive of 
occupational and social impairment, with deficiencies in most 
areas.

2.  From May 4, 2010, the Veteran's psychiatric disability is 
shown to have been manifested by symptoms productive of 
occupational and social impairment with deficiencies in most 
areas; psychiatric symptoms productive of total occupational and 
social impairment are not shown.


CONCLUSION OF LAW

The Veteran's psychiatric disability warrants "staged" ratings 
of 50 percent prior to May 4, 2010, and 70 percent from that 
date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  In a claim for increase, the VCAA 
requirement is generic notice, that is, notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's 
duties to notify and assist in the development of his claim prior 
to its initial adjudication.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A December 2006 letter explained the 
evidence necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  He has had ample opportunity to 
respond/supplement the record, and has not alleged that notice in 
this case was less than adequate.

The Veteran's pertinent postservice treatment records and Social 
Security Administration (SSA) records have been secured.  The RO 
arranged for VA examinations in January 2007, July 2008, and May 
2010.  On review of the examination reports, the Board finds that 
the examinations produced sufficient information to address the 
matter at hand, and were adequate.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to assist 
is met.

B.	Factual Background

The Veteran's claim seeking an increased rating for his 
psychiatric disability was received in November 2006.  Prior 
records from the SSA show that he suffered a work-related injury 
in November 2001 and was receiving SSA benefits for a primary 
diagnosis of coronary artery disease, and a secondary diagnosis 
of status post herniated disc radiculopathy; SSA records also 
reveal an Axis I diagnosis of panic disorder without agoraphobia.  

VA outpatient treatment records include a December 2005 report 
noting the Veteran's complaint that he has noticed more anxiety 
when around people.  He reported that he mostly stayed at home to 
care for his elderly father.  He denied suicidal or homicidal 
ideation.  He was adequately dressed and groomed.  On mental 
status examination, his mood and affect were overall neutral, 
appropriate to content; insight, judgment, and impulse control 
were adequate.  His Global Assessment of Functioning (GAF) score 
was 60.  In February 2006, his chief complaints were 
hyperarousal, reliving, avoidance/numbing, depression, and panic 
attacks.  His GAF score was 50.  In July 2006, the Veteran 
reported that he continues to avoid people in general, and that 
sleep continues to be a problem.  He indicated that his son comes 
to see him quite often, and that he interacts with his 
"girlfriend" on a regular basis.  He was adequately dressed and 
groomed; he denied suicidal or homicidal ideation.  On mental 
status examination, his affect was restricted in range; insight, 
judgment, and impulse control were adequate.  His GAF score was 
60.  

On January 2007 VA examination, the Veteran reported that he is 
isolated and withdrawn from others (because it feels safer), is 
mistrustful of others, avoids crowded places, is easily provoked 
and aggravated by others, and struggles to control his temper 
(e.g., he suffers from road rage).  He further reported that he 
has one son, with whom he has a good relationship, and that he 
has a relationship with his son's mother raising their son 
(although they do not live together).  He denied social contacts 
other than with his elderly father (for whom he cared), and 
indicated that he was unable to do things outside of the home 
because of his ailing father and his own tendency to be isolated 
(he used to hunt and fish); he watched television in the 
evenings.  

On mental status examination, the Veteran was clean and 
appropriately dressed.  His psychomotor activity and speech were 
unremarkable (i.e., normal).  His affect was constricted and his 
mood was depressed.  He was able to do serial 7's and spell a 
word forward and backward.  He was oriented to person, time, and 
place.  His thought process and thought content were 
unremarkable; he denied delusions or hallucinations.  His 
obsessive/ritualistic behavior consisted of locking doors at 
night.  He reported that he had two to four hours of sleep per 
night despite the use of sleeping pills.  He related that he 
experienced panic attacks, waking up at night with nightmares and 
flashbacks to Vietnam.  The examiner noted that the Veteran had 
no problem with activities of daily living.  His immediate memory 
was normal, recent memory was mildly impaired, and remote memory 
was moderately impaired.  He denied homicidal or suicidal 
ideation.  He reported difficulty concentrating, hypervigilance, 
and an exaggerated startle response.  It was noted that he had 
recurrent and distressing recollections of the (stressor) event 
during service, including images, thoughts, perceptions, and 
dreams, and took effort to avoid thoughts, feelings, or 
conversations associated with the event.  It was also noted that 
he had markedly diminished interest or participation in 
significant activities, had feelings of detachment/estrangement 
from others, and had a restricted range of affect (e.g., was 
unable to have loving feelings).  The examiner noted the 
Veteran's symptoms occurred on a daily basis, and that the 
Veteran retired in 2000 due to age or duration of 
work/employment.  His GAF score was 55.  

January 2007 to June 2008 VA outpatient treatment records show 
that in January 2007 the Veteran complained of increased 
nightmares, panic attacks, and disruptive sleep from watching 
television about a Vietnam veterans' reunion.  He also reported 
that he had become more avoidant of people and rarely drove (he 
indicated his son's mother took him most places).  He could not 
tolerate having someone around all of the time, and therefore did 
not marry his son's mother.  On mental status examination, his 
affect was dysphoric, and he was more anxious and more uptight.  
His insight and judgment were adequate, but his impulse control 
had been limited.  His GAF score was 55.  In April 2007, he 
reported continued irritability, anxiousness when leaving his 
home and ongoing avoidance.  He related that his relationship 
with his son's mother was not that good, and that his 
relationship with his son was worse than before (the son did not 
interact with him anymore).  His GAF score was 55.  In August 
2007, he reported increased sleep difficulties, particularly 
nightmares (related to service in Vietnam).  In September 2007, 
the Veteran reported he was very tense, easily irritated, 
impatient, and hyperaroused, and that his sleeping difficulties 
continued.  On mental status examination, his affect was somewhat 
restricted, and he seemed somewhat tense and dysphoric.  His GAF 
score was 55.  

In December 2007, the Veteran complained that sleep continued to 
be an issue, and expressed that he wished he could spend more 
time with his son.  His GAF score was 55-60.  In February 2008, 
it was noted that the Veteran had daily intrusive recollections 
of Vietnam, some of which were emotionally distressing.  His 
hyperarousal symptoms were severe despite his taking prescribed 
medication.  It was noted that his sleep was impaired, he was 
chronically irritable, he had thoughts of wanting to harm others, 
his concentration is poor, and he was hypervigilant around 
people, leading to social avoidance and isolation.  Unexpected 
loud noises induce an exaggerated startle response.  He 
experienced avoidance/numbing symptoms.  In March 2008, a GAF 
score of 50 was assigned.  In April 2008, the Veteran denied 
feelings of despair, hopelessness, helplessness, or suicidal or 
homicidal ideation.  On mental status examination, he was goal-
directed and spontaneous, he maintained good eye contact, and his 
speech was relevant and coherent and of normal rate and tone.  
His thoughts were organized and coherent, and the content was 
appropriate.  His affect was restricted.  His memory was good, 
and his insight and judgment were fair.  In June 2008, he 
complained of panic attacks and nightmares.  His GAF score was 45 
to 50.  

On July 2008 VA examination, the Veteran reported a severely 
limited interaction with the outside world (due to his 
responsibilities as full-time caretaker for his father), and 
reported he had lost interest in most activities that he enjoyed 
in the past.  He was clean and casually dressed.  On mental 
status examination, his psychomotor activity was tense, and his 
speech was impoverished.  His affect was constricted and his mood 
was anxious and depressed.  He was unable to perform serial 7's 
or spell a word forward and backward.  He was intact to person, 
time, and place.  He denied hallucinations or delusions, and 
suicidal or homicidal ideation.  He described awakening to 
nightmares and panic attacks, lasting up to two hours, that 
required him to walk outside his home.  His impulse control was 
good.  It was noted that there were no problems with activities 
of daily living.  His immediate, recent, and remote memories were 
all found to be mildly impaired.  He experienced recurrent and 
intrusive distressing recollections of the (stressor) event 
during service, including images, thoughts, or perceptions, and 
recurrent dreams of the event.  He tried to avoid thoughts, 
feelings, or conversations related to the trauma of his service 
in Vietnam, and tried to avoid activities, places, or people that 
arouse recollections of the trauma.  He has markedly diminished 
interest or participation in significant activities, a feeling of 
detachment/estrangement from others, a restricted range of affect 
(e.g., unable to having loving feelings), and a sense of a 
foreshortened future (he did not expect to have a career, 
marriage, children, or normal life span).  His persistent 
symptoms of increased arousal include difficulty falling or 
staying asleep, irritability or outbursts of anger, difficulty 
concentrating, hypervigilance, and exaggerated startle response.  
His psychiatric disability symptoms were found to be mild to 
moderate, occurring daily and constantly.  

VA outpatient treatment records from August 2008 to April 2010 
show that in August 2008 the Veteran complained of difficulty 
with forgetfulness and short-term memory problems for the past 
three to four months.  He indicated his sleep had been somewhat 
better (due to medication).  On mental status examination, his 
affect was restricted, and his insight, judgment, and impulse 
control were adequate.  He was not psychotic, suicidal or 
homicidal.  His GAF score was 55.  In November 2008, the Veteran 
complained of being chronically irritable.  On mental status 
examination, his thoughts were coherent, organized and reality-
based.  It was noted that he tended to worry and ruminate over 
problems.  His speech was relevant, normally placed, and goal-
directed.  His mood was anxious/irritable with episodic panic, 
even at home; his affect was spontaneous on examination.  He 
denied suicidal or homicidal ideation.  In November 2009, he 
reported that he took medication prior to any social activity.  
On mental status examination, his speech was clear and to the 
point, and his thought processes were goal-directed.  His mood 
was "okay," and his affect was anxious.  He was oriented times 
three.  He denied suicidal or homicidal thoughts.  In March 2010, 
he complained that his sleep continued to be a problem (he awoke 
a couple hours after going to sleep, and sometimes was unable to 
go back to sleep).  He reported that he was overwhelmed with his 
life (in part, at least, due to the care and supervision required 
for his father).  He reported panic attacks, mostly at night, 
happening about three times a month, usually lasting about 
fifteen minutes.  On mental status examination, his psychomotor 
activity was within normal limits.  His speech was clear and to 
the point, and his thought process was goal-directed.  His affect 
was anxious.  It was noted that he worried about a lot of things; 
he denied suicidal or homicidal ideation.  He was oriented times 
three and his insight and judgment were adequate.  In April 2010, 
it was noted that his sleep medication was ineffective.  

At the January 2010 Travel Board hearing, the Veteran testified 
that his prescriptions had been increased.  He reported that 
because of his nervousness he had to take medication whenever he 
went somewhere he had to interact with others.  His relationship 
with his son's mother was sometimes good, although usually not 
good.  He denied interest in any outside activities.  

On May 2010 VA examination (pursuant to the Board's March 2010 
remand), it was noted that the Veteran was once engaged to the 
mother of his son but due to impulsivity and uncontrollable 
anger, had physically harmed her.  He was not close to his son, 
and while he still had contacts with the son's mother, the 
relationship was no longer romantic.  It was also noted that the 
Veteran had an older brother, but that they were not close.  He 
has no friends.  He has problems getting close to people, and 
does not trust others easily.  He devoted most of his time to 
taking care of his elderly father, performing errands, cooking, 
and cleaning; he has not hunted or fished since 1998.  He 
complained that his anxiety has gotten worse in the past five 
years in spite of psychotropic medications and psychotherapy.  He 
reported severe sleep disturbance; he was always guarded and 
hypervigilant.  He also has recurrent thoughts and flashbacks of 
Vietnam, more often at night, further increasing his sleep 
disturbance.  He angered easily including having road rage while 
driving, with thoughts of harming others.  He also had 
depression, which varied in intensity from mild to moderate.  He 
denied ever being hopeless or suicidal.  He denied hallucinatory 
symptoms.  

Objective evaluation revealed the Veteran had good personal 
hygiene.  His mood was moderately to severely nervous, mildly 
disgusted, and mildly irritable; his affect was mood congruent.  
He endorsed nightmares, flashbacks, intrusive thoughts about 
Vietnam, and panic attacks.  Survivor's guilt triggered some 
element of his depression.  He did not have auditory or visual 
hallucinations, or delusional thinking.  His speech was coherent 
and relevant, but rapid in rate and rhythm.  He has no suicidal 
or homicidal thoughts.  His long-term memory was intact; his 
three minute recall was two out of three, indicative of some 
impairment in short-term memory.  His judgment and insight were 
fair.  The examiner noted that he found increased severity of 
symptoms related to the Veteran's psychiatric disability.  The 
Veteran has a severe degree of arousal symptoms shown by severe 
sleep disturbance, hypervigilance, and feeling guarded, with 
suspiciousness and paranoid tendencies, and multiple episodes of 
nightmares and flashbacks leading to panic attacks.  He also has 
depressive symptoms, likely guilt issues, over Vietnam.  He had 
moderate-to-severe functional impairment.  He was estranged from 
his brother, had little relationship with his son, and had no 
friends of his own.  His GAF score was 45.  

C.	Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  

Under 38 C.F.R. § 4.130, Code 9411 (for PTSD under the General 
Rating Formula for Mental Disorders (General Formula)), a 70 
percent rating is warranted when the evidence shows occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted when the evidence shows total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation on the basis of 
social impairment.  38 C.F.R. § 4.126(b).  

The GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A score of 41 to 50 is assigned where there are 
"[s]erious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 
is appropriate where there are "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  Id.  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  As explained in detail below, the Board has found 
that "staged" ratings are appropriate in this case.   

Prior to May 4, 2010

During this period, the Veteran's psychiatric disability picture 
most nearly approximated the criteria for the 50 percent rating 
that was assigned.  The psychiatric disability was manifested by 
depressed mood, occasional panic attacks, irritability, some 
paranoia, restricted and dysphoric affect, anxiety, flashbacks, 
recurrent thoughts about Vietnam, some hypervigilance, 
exaggerated startle response, some impairment of recent and 
remote memory, difficulty concentrating, and chronic sleep 
impairment with nightmares.  However, symptoms of psychiatric 
disability consistent with (or of equivalent severity) the 
criteria for a 70 percent rating are not shown, and the symptoms 
demonstrated are not shown to have been productive of 
occupational and social impairment with deficiencies in most 
areas.  There is no evidence of suicidal or homicidal ideation, 
obsessional rituals that interfere with routine activities (as 
the only obsessive ritual discussed was checking to make sure the 
locks were locked), speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression, spatial 
disorientation, or neglect of personal appearance and hygiene.  
While there is evidence of some social impairment during this 
time period, as reflected by social isolation and a lack of 
friends, he has maintained relations (albeit strained at times) 
with his son and the son's mother.  Notably, he has a good 
relationship with his elderly father (and his care of the father 
of itself reflects a high level of functioning).  The Board also 
notes that both the January 2007 VA examiner (who assigned a GAF 
score of 55, reflecting moderate symptoms or moderate impairment 
in social and/or occupational functioning), and the July 2008 VA 
examiner found that the Veteran had no problem with activities of 
daily living (contraindicating deficiencies in most areas) for 
the Veteran, and that the July 2008 examiner specifically found 
the Veteran's psychiatric symptoms to be only mild to moderate.  

In March 2008, the Veteran was assigned a GAF score of 50, and in 
June 2008, he was assigned a GAF score of 45 to 50; such scores 
reflect that his psychiatric disability was considered manifested 
by serious symptoms or serious impairment in social and/or 
occupational functioning.  However, the characterizations were an 
anomaly when compared against the treatment records that follow 
immediately thereafter (and assigned GAF scores of 55) and the 
July 2008 examination that found his symptoms were mild to 
moderate (i.e., reflective of a GAF score greater than 50 and as 
high as 70).  See 38 C.F.R. § 4.126.  Notably, symptoms 
reflective of occupational and social impairment with 
deficiencies in most areas were not alleged or noted.  As was 
previously noted, throughout this period the Veteran's activities 
of daily living were noted to be unimpaired.  It was noted that 
he had retired based on age/longevity.  The symptoms of the 
Veteran's psychiatric disability during this time period are not 
shown to have been more than or to have been productive of more 
than moderate impairment in social and/or occupational 
functioning.  Consequently, the preponderance of the evidence is 
against a rating in excess of 50 percent prior to May 4, 2010.  

From May 4, 2010

The Board finds from May 4, 2010, the date of a VA examination, 
the evidence reasonably supports the assignment of a 70 percent 
(but no higher) rating for the Veteran's service-connected 
psychiatric disability.  The psychiatric disability picture has 
been characterized by a severely nervous and irritable mood, 
depression, anxiety, low self-esteem, obsessive rumination on 
military events, nightmares, flashbacks, hypervigilance, 
exaggerated startle response, decreased energy, difficulty 
concentrating, social isolation, avoidance behavior, and some 
memory loss, severe sleep impairment, and difficulty in 
establishing and maintaining effective social relationships.  
Such symptoms were reported on May 4, 2010 VA examination.  The 
examiner noted that the symptoms of the Veteran's psychiatric 
disability were increasing in severity, with severe arousal 
symptoms (as indicated by severe sleep disturbance, 
hypervigilance, and feeling guarded, suspiciousness and paranoid 
tendencies).  The examiner also noted many episodes of nightmares 
and flashbacks of such intensity that they induced panic attacks 
as related to recall of the past in Vietnam.  The examiner found 
the Veteran had moderate-to-severe functional impairment, and had 
very little relationship with his son, and no friends of his own.  
Accordingly, from May 4, 2010, the schedular criteria for a 70 
percent rating are reasonably shown to be met.

The Board has also considered whether a still higher (100 
percent) schedular rating is warranted.  Although the Veteran's 
psychiatric disability has caused some social isolation, and the 
evidence shows that he has difficulty establishing and 
maintaining relationships, he maintains a caring/responsible 
relationship with his father and (somewhat more limited) 
relations with his son and the son's mother.  His everyday living 
activities are unimpaired, and he exhibits highly responsible 
behavior in tending to his father.  His reasoning and judgment 
are considered fair.  Total occupational and social impairment 
due to his psychiatric disability symptoms is simply not shown, 
and a schedular 100 percent rating is not warranted. 

The Board has also considered whether referral for consideration 
of an extraschedular rating is indicated.  Inasmuch as all 
symptoms of the Veteran's psychiatric disability (and the 
associated functional impairment described) are fully encompassed 
by the schedular criteria for a 70 percent rating, the schedular 
criteria are not shown to be inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.  Finally, as the Veteran retired 
as a laborer based on age/longevity, and SSA records indicate 
that he suffered a work-related injury and received SSA benefits 
for non-service connected disabilities (coronary artery disease 
and disc disease), and has not alleged unemployability due to his 
service-connected psychiatric disability, the matter of 
entitlement to a total rating based on individual unemployability 
due to service connected disability is not raised by the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the period prior to May 4, 2010 a rating in excess of 50 
percent for the Veteran's service connected psychiatric 
disability is denied; for the period beginning on such date, a 
staged increased rating of 70 percent is granted, subject to the 
regulations governing payment of monetary awards.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


